Citation Nr: 0704338	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for burn scars of the left lower leg.

2.  Entitlement to an initial rating in excess of 10 percent 
for burn scars on the head, face and ears.

3.  Entitlement to an initial compensable rating for burn 
scars of the right hand.

4.  Entitlement to an initial compensable rating for burn 
scars of the left hand.

5.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969, with additional service in the National Guard until 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection and 
ratings for PTSD and scars of the ears, face and neck, left 
lower leg, right and left hands. 

The veteran testified before the undersigned at a June 2006 
hearing at the RO.  He also testified before the RO at an 
April 2005 hearing.  Transcripts of each hearing have been 
associated with the file.

Additional treatment records from the VA facilities in West 
Haven, New London and Newington from January 2005 to June 
2006 were submitted after the final adjudication by the RO.  
The veteran has submitted a waiver of RO consideration of the 
evidence.  The Board may proceed on the case.  See 38 C.F.R. 
§ 20.1304.

The issues of scars of the head, face and ears, scars of the 
right and left hands and PTSD are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

FINDING OF FACT

The veteran's service-connected scar of the left lower leg is 
superficial, does not cause limitation of motion, covers an 
area of 90 cm. by 80 cm and occasionally "breaks open" upon 
being struck. 


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for burn scars of the left lower leg are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

As a preliminary matter, the Board notes that the veteran 
obtained a copy of 38 C.F.R. § 4.118, which pertains to skin, 
including scar, ratings, which he submitted during the course 
of this claim.  The version of § 4.118 which he submitted was 
rescinded and replaced effective August 30, 2002.  See 67 
Fed. Reg. 49596 (July 31, 2002).  Because the veteran filed 
his claim in June 2003, the version of § 4.118 he submitted 
does not apply in this case.  Rather, the current version of 
38 C.F.R. § 4.118 will be used.  

The veteran currently receives a 10 percent rating for the 
scar of his left leg under DC 7802.  Because scars other than 
of the head, face or neck are rated based on the same 
regulations and because the veteran's scars were assessed at 
the same VA examination, the Board will first set out the 
ratings criteria before examining the evidence pertaining to 
the scars.

Under DC 7801, scars that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.); while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  Under DC 7802, scars that are 
superficial and that do not cause limited motion warrant a 10 
percent rating when the scars cover an area or areas of 144 
square inches (929 sq. cm.) or greater.  Under DC 7803, 
superficial, unstable scars that do not cause limited motion 
but involve an area or areas of 144 square inches or greater 
may be assigned a 10 percent rating.  Under DC 7804, scars 
which are superficial and painful on examination are assigned 
a 10 percent rating.  DC 7805 requires other scars be rated 
based on limitation of function of affected part.  The notes 
to the aforementioned diagnostic codes provides that a deep 
scar is one associated with underlying soft tissue damage; a 
superficial scar is one not associated with underlying soft 
tissue damage; an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

The veteran's scars were assessed at an October 2003 VA 
examination.  The scar on the veteran's left leg was found to 
be 90 cm. by 80 cm.  The scar appeared well healed.  The skin 
over the leg scar was very soft and transparent.  His leg 
scar was shiny and lighter than the surrounding tissue.  
There was no adherence to underlying tissue and no ulceration 
or skin breakdown noted.  There was no evidence of underlying 
tissue loss.  There is no mention of limitation of motion, 
and the veteran has not alleged limitation of motion.  There 
is no indication of pain on examination.  There are no other 
treatment records related to the veteran's scar.

The veteran testified at his June 2006 hearing before the 
undersigned that the scar on his left lower leg would "break 
open" when struck suddenly.  The veteran indicated the scar 
would bleed and take about a week to heal.  The Board notes 
that this situation is not expressly covered by the ratings 
criteria; however, the Board finds that it is analogous to 
the frequent loss of skin rating for unstable scars.  

The Board concludes that higher ratings are not warranted.  
There is no indication that the leg scars are deep or cause 
limited motion; therefore ratings under DCs 7801 or 7805 are 
not warranted.  The veteran receives a 10 percent rating 
under DC 7802 for his left lower leg scar, which is the 
maximum rating under DCs 7802, 7803 and 7804.  The Board has 
noted that the veteran's scar is unstable; however, the 
ratings provisions for large, unstable scars (DC 7803) and 
for large, superficial scars (DC 7802) both assign 10 percent 
maximum ratings.  Further inquiry into the leg rating is 
moot.  The Board finds that the preponderance of the evidence 
is against a higher rating for a scar of the left lower leg.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for a scar of the left lower leg.  See 
Gilbert, 1 Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in an October 2003 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has not 
identified private treatment relating to his leg scar.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
leg scar since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination report 
is thorough.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
burn scars of the left lower leg is denied.


REMAND

The veteran testified before the undersigned in June 2006 
that he received regular, ongoing treatment for his PTSD at 
the Norwich Vet Center.  The last records from the Vet Center 
were obtained in November 2004.  The records indicate that 
the veteran reported an increase in his symptoms in October 
2004.  The last VA examination was performed in September 
2003.  The Board notes that, at the June 2006 hearing before 
the undersigned, the veteran's representative indicated that 
they would attempt to submit these records for the Board's 
consideration.  The submitted records did not include those 
from the Norwich Vet Center.  Given the age of the 
examination and the increase reported by the Vet Center 
records, the Board concludes that a remand for the veteran's 
current records and a new examination is necessary.  

The issues of the veteran's scars of the head, face and neck 
and the right and left hands will be remanded for a more 
thorough examination.  The only examination of record 
indicates that the scars of the veteran's ears were not 
evaluated using the current regulatory framework.  The eight 
characteristics of disfigurement were not applied.  These 
scars must be reevaluated.  The letters sent by the veteran's 
therapist indicated that the veteran has lost flexibility in 
both hands as a result of his scars.  This was not evaluated 
at the veteran's October 2003 VA examination.  The Board 
concludes that all three issues must be remanded.


Accordingly, the appeal is REMANDED for the following:

1.  Obtain the veteran's complete medical 
records from the VA Vet Center in Norwich for 
all treatment from November 2004 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA facility 
must provide a negative response if records are 
not available.

2.  After obtaining the above records, to the 
extent available, schedule the veteran for a VA 
examination to determine the current nature and 
severity of his PTSD.  Sufficient evaluations 
should be scheduled to evaluate the veteran's 
psychiatric symptomatology.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

3.  Schedule the veteran for a VA examination 
to determine the current nature and severity of 
his scars of the head, face and ears and right 
and left hands.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
symptomatology.  All indicated tests and 
studies should be accomplished and the findings 
then reported in detail.  

On the head, face and ear scars, the examiner 
should note whether there is visible or 
palpable tissue loss; gross distortion or 
asymmetry of one, two, or three or more 
features or paired sets of features (nose, 
chin, forehead, eyes (inclusive of eyelids), 
ears (auricles), cheeks, and lips); a scar five 
or more inches (13 or more centimeters) in 
length; a scar at least one-quarter inch (0.6 
centimeters) wide at the widest part; surface 
contour of a scar elevated or depressed on 
palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters); underlying soft tissue missing in 
an area exceeding six square inches (39 square 
centimeters); and/or skin indurated and 
inflexible in an area exceeding six square 
inches (39 square centimeters).

On the right and left hand scars, the examiner 
should note the current state and extent of the 
scarring and whether any limitation of motion 
exists, and the degree to which the veteran's 
hand motion is limited.

Photographs of any scarring and/or 
disfigurement should be taken.

4.  Then, after ensuring the VA examination 
report is complete and that any actions needed 
to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), have been completed, the RO 
should readjudicate the claims on the merits.  
If the benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


